IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40006
                         Conference Calendar



RAYMOND ROSS WILLIAMS,

                                          Plaintiff-Appellant,

versus

A. AUGUST, Correctional Officer;
RICKY TARVER, Captain;
KEITH GORSUCH, Lieutenant

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:99-CV-358
                       --------------------
                          August 23, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Raymond Ross Williams, Texas prisoner #308266, appeals the

denial of his motion under Fed. R. Civ. P. 60(b)(4), which

provides that a judgment may be set aside if it is void.

     Williams’ claims were dismissed by the district court, with

prejudice, as frivolous and for failure to state a claim upon

which relief may be granted.   Williams’ appeal was dismissed as




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40006
                                -2-

frivolous.1   Williams then filed his Rule 60(b)(4) motion in the

district court.   Williams contends on appeal, as he did in the

court below, that the judgment of dismissal with prejudice was

void under Heck v. Humphrey2 and Johnson v. McElveen,3 as

dismissal should have been without prejudice.

     The concept of void judgment must be narrowly restricted.

United States v. 119.67 Acres of Land, 663 F.2d 1328, 1331 (5th

Cir. 1981).   "A judgment is not void simply because it is

erroneous, but only where the court rendering it lacked

jurisdiction over the subject matter or the parties, or if it

acted in a manner inconsistent with due process of law."     Id.   A

judgment is void even though a court has subject-matter

jurisdiction if the court that rendered the judgment or order did

so "outside its legal powers."   Carter v. Fenner, 136 F.3d 1000,

1005 (5th Cir. 1998).

     The judgment dismissing Williams’ § 1983 claims with

prejudice was not void under Rule 60(b)(4).   Dismissal of a state

prisoner’s § 1983 claims for damages, with prejudice, is

permitted under Heck.   See Boyd v. Biggers, 31 F.3d 279, 283-84

(5th Cir. 1994); see also Stephenson v. Reno, 28 F.3d 26, 27-28

(5th Cir. 1994) (remanding § 1983 action for dismissal with

prejudice pursuant to Heck).

     AFFIRMED.


     1
Will. v. August, No. 99-40886 (5th Cir. February 17,
2000).
     2
          512 U.S. 477 (1994).
     3
          101 F.3d 423 (5th Cir. 1996).
No. 01-40006
     -3-